IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 98-50759
                             Summary Calendar



RAY CHARLES TANNER,

                                                Plaintiff-Appellant,


versus

VICTOR RODRIGUEZ, Chairman;
WINDELL A. ODOM,

                                                Defendants-Appellees.


                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. A-97-CV-792-SS
                         - - - - - - - - - -

                               June 18, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

      Ray Tanner appeals, Inmate #462289, appeals the dismissal of

his civil rights suit filed pursuant to 42 U.S.C. § 1983, for

failure to state a cause of action.        Tanner argues that his release

on parole under the conditions set forth in TEX. CODE CRIM. P. art.

42.18 violated the Ex Post Facto Clause, that he is entitled to

injunctive relief against defendant Rodriguez from future release




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 98-50759
                              - 2 -

from parole under article 42.18, and that he should not have been

required to pay the supervisory fees prescribed by article 42.18.

     None of Tanner’s allegations about his release on parole

states a claim for § 1983 relief.    Tanner’s claims that he should

not have been required to pay a supervisory fee and that he is

entitled to injunctive relief from application of article 42.18 to

him in the future do not have cognizable bases under § 1983.    See

Orellana v. Kyle, 65 F.3d 29, 32 (5th Cir. 1995); Allison v. Kyle,

66 F.3d 71, 73 (5th Cir. 1995).     To the extent that Tanner seeks

monetary damages for an alleged ex post facto violation leading to

the revocation of his parole, his claims are barred by Heck v.

Humphrey, 512 U.S. 477 (1994).    See McGrew v. Texas Bd. of Pardons

& Paroles, 47 F.3d 158, 161 (5th Cir. 1995).

     The judgment is AFFIRMED.      Tanner’s motion for injunctive

relief from this court is DENIED.